Citation Nr: 0409367	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1963 until June 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to service connection for 
PTSD.

In the veteran's May 2002 correspondence claiming entitlement 
to service connection for PTSD, he also raised claims of 
service connection for joint problems, functional bowel 
disorder and a blood disorder.  As these issues have been 
neither procedurally prepare nor certified for appellate 
review, the Board is referring  them to the RO for initial 
consideration and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board has reviewed the claims file and finds that 
additional development is required under the VCAA.  
Specifically, the Board observes that one of the veteran's 
claimed stressor events involved sexual assault.  It is noted 
that, where a claim of entitlement to PTSD is based on in-
service personal assault, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 38 
C.F.R. § 3.304(f)(3) (2003).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  




As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2003).

In this case, however, the RO has failed to comply with the 
above-described notification requirements in section 
3.304(f)(3), and thus, the case must be remanded to the RO 
for such development. 

The Board additionally notes that the evidence of record 
contains conflicting findings as to whether the veteran has a 
diagnosis of PTSD that fully conforms to the criteria 
provided in the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Moreover, while the competent evidence 
reveals additional psychiatric diagnoses, such as major 
depression and dysthymic disorder, there is no comment as to 
the etiology of such conditions.  For these reasons, the 
Board finds that a VA psychiatric examination would be useful 
prior to adjudication of the appeal.  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Such notice should also inform the 
veteran that, under 38 C.F.R. § 3.304(f), 
his in-service personal assault stressor 
may be corroborated with evidence from 
sources other than the veteran's records.  
The specific list of examples provided 
under 38 C.F.R. § 3.304(f) should be 
enumerated.  Additionally, the veteran 
should be apprised that evidence of 
behavior changes following the claimed 
assault is another type of relevant 
evidence that may substantiate the claim.  

3.  With respect to the veteran's claim 
that he was sexually assaulted in 
service, the VBA AMC should afford him 
the opportunity to submit any alternate 
available sources that may provide 
credible support to the inservice 
personal assault to support his claim for 
service connection for PTSD.  This should 
include the sending of a special letter 
and questionnaire pertaining to personal 
assault claims, as provided in M21-1, 
Part III, para. 5.14(c).  

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
event and that he must be as specific as 
possible, because without such details, 
an adequate search for verifying 
information can not be conducted.  

The VBA AMC should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (38 C.F.R. 
§ 3.159(e)).  

4.  Thereafter, the VBA AMC should 
arrange for a VA psychiatric examination 
of the veteran for the purpose of making 
a determination as to whether the 
evidence establishes that the veteran was 
sexually assaulted in service, as well as 
to whether PTSD is present, and its 
relationship to the alleged sexual 
assault.  

The claims file, a separate copy of this 
remand, and copies of the pertinent M21-1 
criteria with respect to personal assault 
claims must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  


With respect to the alleged sexual 
assault in service, the examiner is 
requested to analyze the service 
personnel and medical records in light of 
the examples listed in M21-1, Part III, 
para. 5.14(c)(7).  

The examiner should determine whether 
there is inservice and/or post-service 
evidence of behavior changes at the time 
of any alleged stressor incident, which 
might indicate the occurrence of the 
assault.  See M21-1, Part III, 
5.14(c)(7), (8).  

If evidence of behavior changes is found, 
the examiner should render an opinion as 
to whether the behavior changes are 
related to the claimed sexual assault.  

In making the above determinations, the 
examiner should also specifically review 
and consider the veteran's post-service 
accounts, or lack thereof, regarding the 
reported sexual assault.  

The examiner should also determine 
whether the veteran has PTSD.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  

If PTSD is diagnosed, the examiner must 
identify the verified stressor(s) 
supporting the diagnosis.  In particular, 
the examiner must determine whether the 
claimed sexual assault stressor supports 
the diagnosis of PTSD, if found.  In 
general, the examiner should discuss the 
relationship of the alleged personal 
assault to service, if any.  

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire pre-service, inservice, and post-
service medical history, as documented in 
the record.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  


In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for PTSD, and may result in its 
denial.  38 C.F.R. § 3.655 (2003).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


